DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Drawings
The drawings are objected to because it is not clear to which item each of identifiers 10, 12, and 14, of FIGS. 1 and 2 is identifying.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 1, line 13, it appears that the language “change” should be changed to “a change.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 1-20 are rejected since it is not clear what is meant by the term “generally” recited in each of Claims 1, 2, 4, 5, 7, 10-12, 17, 18, and 20. 
Regarding Claims 1 and 18, there is no antecedent basis for the term “aircraft” recited in lines 3 and 6, respectively.
Regarding Claim 5, it is not clear what is meant by the language “a first light source outer portion that surrounds at least a portion of the first light source outer portion.”
Regarding Claims 6, 13, and 17, it is not clear what is meant by the language “substantially obstructed.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galmiche et al. (U.S. Pat. Pub. No. 2002/0112942, hereinafter “Galmiche”) in view of Catton (U.S. Pat. Pub. No. 2014/0132528 A1).
Specifically, regarding Claim 1, Galmiche discloses an interior panel for an interior of a vehicle (¶ [0004]), the interior panel comprising: an outer covering (105; FIG. 4, ¶ [0075]) having a first surface (FS; FIG. 4 reproduced and annotated below) that is configured to be exposed (FIG. 3) and a second surface (SS) that is disposed opposite the first surface (FS), wherein the second surface (SS) has a first pattern (111; FIG. 4) formed therein that is hidden from the first surface (FS; ¶ [0075]), a first light source (108; FIG. 4, ¶ [0069]) that is configured to generate light and that is disposed adjacent to the second surface (SS) generally aligned with the first pattern (FIG. 4), wherein when the first light source (108) generates light, a first illuminated pattern corresponding to the first pattern formed in the second surface (SS) is visible on a first area of the first surface (FS; ¶¶ [0073], [0081], [0082]), a first capacitive sensor (107; FIG. 4) that is disposed proximate to the second surface (SS) and that is configured to generate a first capacitance change signal in response to change in capacitance of the first capacitive sensor (107) when an object is proximate to the first area of the first surface (FS; ¶¶ [0069] - [0071]), and a controller (110; FIG. 3) in communication with the first capacitive sensor (107) to receive the first capacitance change signal and configured to generate a first command signal in response to the first capacitance change signal (¶ [0071]). 

    PNG
    media_image1.png
    641
    967
    media_image1.png
    Greyscale

Galmiche does not disclose the panel comprising an outer covering configured to be exposed to the interior of an aircraft.  However, Catton discloses a panel (PN; FIGURE 1 reproduced and annotated below) comprising an outer covering (e.g., a top surface of 30; FIG. 1) configured to be exposed to the interior of an aircraft (FIG. 1).

    PNG
    media_image2.png
    900
    1260
    media_image2.png
    Greyscale


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galmiche with those of Catton to provide aircraft control members providing optical feedback.
Regarding Claim 2, Galmiche discloses that the first area is generally aligned with the first pattern (FIG. 4), wherein the first capacitive sensor (107) is generally aligned with the first pattern (FIG. 4), and wherein the controller is in communication with the first light source (108) and is configured to direct the first light source (108) to generate light in response to the first capacitance change signal (¶ [0081]).
Regarding Claim 3, Galmiche discloses that the interior panel includes a board assembly (109; ¶ [0076]) that is disposed adjacent to the second surface (SS) and that includes a capacitive touch board (109; ¶ [0076]), and wherein the capacitive touch board includes the first capacitive sensor (107; FIG. 4). 
Regarding Claim 4, Galmiche discloses that the capacitive touch board includes a first refining pattern (112; ¶ [0077]) formed therethrough that is generally aligned with the first pattern, and wherein the first capacitive sensor (107) is at least partially surrounded by the first refining pattern (112; FIG. 4).
Regarding Claim 5, Galmiche discloses that the first pattern (111) includes a first pattern inner portion (106; FIG, 4) and a first pattern outer portion (the area of 111 surrounding 106; FIG, 4) that surrounds at least a portion of the first pattern inner portion (106; FIG. 4), wherein the first light source (108) includes a first light source inner portion (IP) that is generally aligned with the first pattern inner portion (106; FIG. 4) and a first light source outer portion (OP) that surrounds at least a portion of the first light source outer portion (OP) and that is [generally] aligned with the first pattern outer portion (FIG. 4), and wherein the first refining pattern (112) includes a first refining pattern inner portion (RPIP; FIG. 4, reproduced and annotated below) that is [generally] aligned with the first pattern inner portion (106) and a first refining pattern outer portion (RPOP) that surrounds at least a portion of the first refining pattern inner portion (RPIP) and that is [generally] aligned with the first pattern outer portion (FIG. 4). 

    PNG
    media_image3.png
    641
    967
    media_image3.png
    Greyscale

Claim 18 includes language substantially similar to that of Claim 1 and is rejected for reasons at least similar to those of Claim 1. 
Regarding Claim 19, discloses that the vehicle includes a control system (102, 110; FIG. 4) that is in communication with the controller (110 itself) to receive the command signal and that is configured to generate at least one control signal in response to the command signal to direct at least one device (103)  of the vehicle to respond to the command (¶ [0065]). 
 Claim 20 includes language substantially similar to that of Claim 1 and is rejected for reasons at least similar to those of Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833